Citation Nr: 1448209	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-36 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post right anterior cruciate ligament (ACL) reconstruction and debridement of a lateral meniscus tear.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease for the period prior to October 23, 2008 and from December 1, 2008 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Following a November 2010 Travel Board hearing, the Board remanded this case in October 2011.


FINDINGS OF FACT

1.  The Veteran's status post right ACL reconstruction and debridement of a lateral meniscus tear has not been shown to be productive of frequent episodes of "locking," pain, and effusion into the joint, or more than slight recurrent subluxation or lateral instability.

2.  The Veteran has been shown to have full extension of the right knee and flexion to 110 degrees, without additional functional impairment due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status post right ACL reconstruction and debridement of a lateral meniscus tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5257-5259 (2013).

2.  The criteria for a rating in excess of 10 percent for right knee degenerative joint disease for the period prior to October 23, 2008 and from December 1, 2008 forward have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2008, subsequent to the appealed rating decision but prior to the issuance of the November 2008 Statement of the Case.  The subsequent issuance of a Statement of the Case reflects a course of corrective action that fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Board further notes that, in the October 2008 letter, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Additionally, the Veteran was afforded a VA examination in November 2011that was fully adequate for the purposes of ascertaining the symptoms and severity of the service-connected disorders.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  By affording the Veteran this examination and obtaining updated VA treatment records, VA fully complied with the instructions of the October 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Historically, the RO granted service connection for status post right ACL reconstruction and debridement of the lateral meniscus tear in a May 2002 decision, with a zero percent evaluation assigned as of January 2002, in light of evidence of this surgical treatment during service.  Following a July 2002 VA examination, the RO increased this evaluation to 10 percent and assigned a separate 10 percent evaluation for degenerative joint disease of the right knee in an August 2002 decision review office decision, with both grants effective as of January 2002.  See VAOPGCPREC 23-97 (July 1, 1997).  

The separate 10 percent evaluations have since remained in effect and are at issue in this case.  The Board does note that, following an arthroscopic procedure in October 2008 for a chondroplasty and repair of micro fracture, the RO in December 2008 assigned a temporary total evaluation for degenerative joint disease of the right knee under 38 C.F.R. § 4.30 from October 23, 2008 until December 1, 2008.  The underlying 10 percent evaluation for degenerative joint disease of the right knee is now back in effect.  

In considering the Veteran's evaluations in this case, the Board notes that evaluations of the knee and leg are enumerated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  At the outset, the Board notes that there is no evidence of record whatsoever of ankylosis of the knee (Diagnostic Code 5256) or malunion of the tibia and fibula (Diagnostic Code 5262), and Diagnostic Code 5263 (genu recurvatum) has a maximum evaluation of only 10 percent.  The Board has thus focused its inquiry under Diagnostic Codes 5257-5259 for the status post right ACL reconstruction and debridement of a lateral meniscus tear, and under Diagnostic Codes 5260 and 5261 for the degenerative joint disease.  

The RO has evaluated the status post right ACL reconstruction and debridement of a lateral meniscus tear under Diagnostic Code 5259, under which a maximum 10 percent evaluation is awarded for the symptomatic removal of semilunar cartilage.  A 20 percent evaluation is assigned under Diagnostic Code 5258 for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  The Board has reviewed the evidence of record but does not find those symptoms to be shown.  Notably, upon examination in November 2011, the Veteran was noted to have swelling but no pain on palpation, disturbance of locomotion, or incoordination or impaired ability to execute skilled movements smoothly.  Also, there were no significant diagnostic test findings other than arthritis of the knee.  In short, there is a paucity of evidence to suggest a degree of cartilage-related disability that is not fully contemplated by the 10 percent evaluation assigned under Diagnostic Code 5259.

The Board also finds no basis for an increased evaluation under Diagnostic Code 5257, under which ratings are assigned for slight (10 percent), moderate (20 percent) and severe (30 percent) recurrent subluxation or lateral instability.  While treatment in August 2008 revealed a positive McMurray's test laterally and medially, there was no rotatory instability.  Notably, a series of instability tests upon examination in November 2011 were entirely negative.  Finally, while the Veteran described pain and swelling of the knee during his November 2010 hearing, he did not mention instability at that time.  Moreover, the Veteran, while noted to use a brace, had no x-ray evidence of patellar subluxation.  Accordingly, the Board finds absolutely no basis for finding more than slight recurrent subluxation or lateral instability, and as a consequence there is no basis for an evaluation in excess of 10 percent for status post right ACL reconstruction and debridement of a lateral meniscus tear.

Turning to the degenerative joint disease of the right knee, the Board notes that, under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot to be combined with ratings based on limitation of motion.  

For the knee, ratings are available for limitation of flexion to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent) under Diagnostic Code 5260; and for limitation of extension to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) and 45 degrees (50 percent) under Diagnostic Code 5261.  The Board must also consider 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the present case, the right knee is the only joint affected.  In August 2008, just prior to his surgery, the Veteran was noted on outpatient treatment to have full range of knee motion, actually with 10 degrees of hyperextension.  The Veteran was not afforded a VA examination until November 2011, at which time he had extension to zero degrees and flexion to 110 degrees.  The examiner noted less movement than usual and swelling but found no functional loss, weakened movement, excess fatigability, incoordination, or pain on movement.  The very minimal limitation of flexion and the full extension fall well short of the criteria for a higher evaluation under Diagnostic Codes 5260 and 5261, and there is no suggestion of any DeLuca factors such as painful motion which would, in combination with the motion findings, warrant a higher evaluation.  Finally, these flexion and extension findings certainly do not warrant separate evaluations, as warranted under VAOPGCPREC 9-2004 (Oct. 6, 2004) when both extension and flexion of the knee are impaired to a compensable degree.

In reaching a determination in this case, the Board does not find any variances in the degree of disability that would suggest the assignment of a staged rating (aside from the previously assigned 38 C.F.R. § 4.130 rating), as the assigned 10 percent ratings fully contemplate the degree of disability shown during the pendency of the appeal.  The Board also notes that the Veteran reported that he was currently working during his November 2010 hearing, reflecting that this is not a case that would raise a claim for a total disability evaluation due to individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The remaining inquiry for the Board is whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the applicable regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to symptoms (described above) that he experiences, with pain being the primary symptom.  While both the Veteran's testimony and the October 2011 examination report suggest an impact on his ability to work, the effects described by the Veteran (e.g., pain with bending and kneeling, difficulty with walking up stairs sometimes) are fully consistent with the assigned 10 percent evaluations.  Thus, the Veteran's current schedular ratings are fully adequate to fully compensate him for his right knee disabilities on appeal.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  







	(CONTINUED ON NEXT PAGE)




In summary, the evidence does not support ratings in excess of 10 percent for status post right ACL reconstruction and debridement of a lateral meniscus tear and right knee degenerative joint disease, and the claims for those benefits must be denied.  38 C.F.R. § 4.7.  


ORDER

Entitlement to a rating in excess of 10 percent for status post right ACL reconstruction and debridement of a lateral meniscus tear is denied.

Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease for the period prior to October 23, 2008 and from December 1, 2008 forward is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


